Exhibit 10.6.2

 

SECOND AMENDMENT

TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT is entered
into as of January 17, 2008 by and among Borrowers and Administrative Lender (on
behalf of itself and the Lenders).

 

WHEREAS, Borrowers, Lenders and Administrative Lender are parties to that
certain Third Amended and Restated Credit Agreement dated November 18, 2005 (as
previously amended, the “Credit Agreement”) and desire to amend the Credit
Agreement in the manner set forth below;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Borrowers and Administrative Lender (on behalf of
itself and the Lenders) hereby agree as follows:

 

1.             Definitions.  All capitalized terms used herein shall have the
meaning attributed to them in the Credit Agreement.

 

2.             Section 9.2 of the Credit Agreement.  Section 9.2 of the Credit
Agreement is amended to re-letter subsections (j) and (k) as subsections (k) and
(l), and to add the following new subsection (j):

 

(j)            guaranties of obligations of Custom Chassis Products LLC not to
exceed an aggregate of $5,000,000 outstanding at any time;

 

3.             Ratification.  Except as otherwise provided in this Second
Amendment, all of the provisions of the Credit Agreement are ratified and
confirmed and shall remain in full force and effect.

 

4.             One Agreement.  The Credit Agreement, as modified by the
provisions of this Second Amendment, shall be construed as one agreement.

 

5.             Counterparts.  This Second Amendment may be executed in any
number of counterparts, each of which when executed and delivered shall be
deemed to be an original, and all of which when taken together shall constitute
one and the same agreement.  Delivery of an executed signature page of this
Second Amendment by fax or in PDF format by email shall be effective as delivery
of a manually executed counterpart hereof.

 

[INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrowers and Administrative Lender (on behalf of itself and
the Lenders) have executed this Second Amendment to Third Amended and Restated
Credit Agreement as of the date first above written.

 

MONACO COACH CORPORATION 

SIGNATURE MOTORCOACH RESORTS, INC.   

 

 

 

 

By:

/s/: P. Martin Daley

 

By:

/s/: John Nepute

Title: VP/CFO/Treasurer

Title: VP/Treasurer

 

 

OUTDOOR RESORTS MOTORCOACH
COUNTRY CLUB, INC.  

OUTDOOR RESORTS OF LAS VEGAS, INC. 

 

 

 

 

By:

/s/: P. Martin Daley

 

By:

/s/: P. Martin Daley

Title: VP/CFO/Treasurer and Director

Title: VP/CFO/Treasurer and Director

 

 

NAPLES MOTORCOACH RESORT, INC.   

R-VISION, INC.  

 

 

 

 

By:

/s/: P. Martin Daley

 

By:

/s/: P. Martin Daley

Title: VP/CFO/Treasurer and Director

Title: VP/Treasurer

 

 

R-VISION HOLDINGS LLC 

BISON MANUFACTURING, LLC   

 

By:

R-Vision Holdings LLC, its manager

 

 

By:

/s/: P. Martin Daley

 

By:

/s/: P. Martin Daley

Title: VP/Treasurer

Title: VP/Treasurer

 

 

R-VISION MOTORIZED LLC 

LA QUINTA MOTORCOACH RESORT, INC.

By:

R-Vision Holdings LLC, its manager

 

 

 

By:

/s/: P. Martin Daley

 

By:

/s/: P. Martin Daley

Title: VP/Treasurer

Title: VP/CFO/Treasurer and Director

 

 

ROADMASTER LLC  By:

U.S. BANK NATIONAL ASSOCIATION

By:

R-Vision Holdings LLC, its manager

 

 

 

By:

/s/: P. Martin Daley

 

By:

/s/: Oran Coffin

Title: VP/Treasurer

Title: Vice President

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 